per curiam:
El Ledo. José R. Rojas Jiménez fue convicto por violar los Arts. 168 y 271 del Código Penal, 33 L.P.R.A. sees. 4274 y 4591 (recibo de bienes apropiados y falsifica-ción de documentos), así como por infracción al Art. 93 de la Ley Núm. 2 de 20 de enero de 1956 (13 L.P.R.A. see. 4093). El 27 de octubre de 1989 fue sentenciado a penas concurrentes de dos (2) años, seis (6) años y de seis (6) meses, respectivamente, a ser cumplidas bajo el régimen de sentencia suspendida(1)
*733Por ello, el Procurador General presentó querella ante este Tribunal y solicitó el desaforo del licenciado Rojas Ji-ménez debido a tales convicciones. 4 L.P.R.A. see. 735. El licenciado Rojas Jiménez contestó el escrito formulado por el Procurador General solicitando dejáramos pendiente dilucidar la querella hasta tanto terminaran los procedi-mientos judiciales iniciados en su contra en los casos pen-dientes en apelación.
El 1ro de febrero de 1990 pospusimos discrecionalmente la consideración de la querella hasta tanto terminara el trámite de las causas penales instadas contra él.
El pasado 18 de junio de 1993 el Tribunal de Apelacio-nes de Puerto Rico, Sección Norte, confirmó las sentencias de las cuales se apeló.
El pasado 2 de agosto de 1993 denegamos el recurso de certiorari radicado por el apelante cuestionando la senten-cia confirmatoria del Tribunal de Apelaciones. Procede que ejerzamos nuestra jurisdicción disciplinaria.
Habiendo sido el querellado encontrado culpable de de-litos que implican depravación moral, separamos indefini-damente al Ledo. José R. Rojas Jiménez de la profesión legal en Puerto Rico. Véanse: In re Bobet Ruiz, 132 D.P.R. 881 (1993); In re Rúa Cabrer, 132 D.P.R. 431 (1992); In re Ríos Ruiz, 129 D.P.R. 666 (1991); In re Flores Betancourt, 119 D.P.R. 479 (1987); In re Ortiz Gilot, 117 D.P.R. 167 (1986); Ley de 11 de marzo de 1909 (4 L.P.R.A. sec. 735).
Se decreta la separación indefinida del licenciado Rojas Jiménez del ejercicio de la abogacía y se ordena que se *734borre su nombre del Registro de Abogados del Tribunal Supremo.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.

(1) Las acusaciones correspondientes imputaban que:
Los referidos acusados, JUAN CUBILETE BAEZ y JOSE RAFAEL ROJAS JIMENEZ, allá en o para el día 29 de diciembre de 1986, en Mayagüez, Puerto Rico, que forma parte de la jurisdicción del Tribunal Superior de Puerto Rico, actuando en concierto y común acuerdo, ilegal, voluntaria, maliciosa y criminalmente, recibieron, retuvieron, transportaron, cargaron o dispusieron de un bien mueble consistente de un automóvil marca Nissan Máxima, modelo de 1987, a sabiendas de que el mismo fue obtenido mediante apropiación ilegal, o cualquier otra forma ilícita, siendo el valor del bien apropiado ilegalmente $21,000.00.
Los referidos acusados, Juan Cubilete Báez y José Rafael Rojas Jiménez, allá, en o para el día 29 de diciembre de 1986, en San Juan, Puerto Rico, que forma parte de la jurisdicción del Tribunal Superior de Puerto Rico, Sala de San Juan, actuando en concierto y común acuerdo, ilegal, voluntaria, maliciosa y criminalmente, con la intención de defraudar al señor Glauco Vaillant Espinoza y/o al Dealer motorama, hicieron, en todo o en parte, un documento o escrito falso, mediante el cual se creó, transfirió, terminó o de otra forma afectó cualquier derecho, obligación o interés.
*733Los referidos acusados, JUAN CUBILETE y JOSE RAFAEL ROJAS JIMENEZ, allá en o para el día 29 de diciembre de 1986 y en Mayagüez, Puerto Rico, que forma parte de la jurisdicción del Tribunal Superior de Puerto Rico, Sala de Mayagüez, actuando en concierto y común acuerdo, ilegal, voluntaria, maliciosa y criminal-mente, tenían en su posesión un automóvil marca Nissan Máxima, Modelo 1987, al cual se le alteró y removió el número de serie del manufacturero. Sentencia de 18 de junio de 1993.